Title: Abigail Adams to John Quincy Adams, 8 February 1800
From: Adams, Abigail
To: Adams, John Quincy


				
					my Dear son
					
						Feb’ry 8th 1800
					
				
				Mr Sitgreaves has just call’d to let me know that he expects to embark for England in a day or two. I will not Suffer so direct a conveyance to escape me, without writing You a few lines Your Brother having written to you, will be my apology for not entering minutely into politicks.
				Since I wrote to you last, which was by way of Hamburgh, I have received Your Letter dated Dresden Sep’br 17th  Your Description of the Country through which You pass’t is really enchanting but You possess the happy talent of rendering events interesting, by the force of an imagination which renders even transient sensations permanent, by fondly retracing them. Nature is said to be the nurse of sentiment, the true source of taste;— yet what Misery, as well as rapture, is produced by a quick perception of the beautifull and Sublime? (to express my self in the language of an elegant, but unfortunate writer) [“]when this perception is excercised in observing animated nature, when every beautious feeling, and emotion excites responsive Sympathy, and the Harmonized soul Sinks into melancholy, or rises to extasy, just as the Chords are touched, like the aeolian harp agitated by the changing wind. But how dangerous is it to foster these Sentiments in such an imperfect state of existance, and how difficult to eradicate them when an affection for Mankind, a passion for an individual, is but the unfolding of that love which embraces all that is great and beautifull”
				it has been made a question with some writers—whether an exquisite sensibility is a blessing, or a misfortune for Myself I could easily deside, yet allow that it is a great source of misiry when closely united, “to logs of Green wood that quench the coals”
				Your Father has received Your Letter of October 30th containing a Most concise and intelligible account of the Campaigns in Holland, and Switzerland, together with the best account of the causes of their failure, of any which has reachd this country He is daily expressing his desire of receiving Letters from you which may More fully devolope the New order of things in France, no longer to be stiled a Republic. as yet sufficient light has not reached us, to enable us to judge of the future—I cannot say system, for where can that be found, when Revolution succeeds revolution, like wave following wave, and where
				
				
					“Amidst seditious waves
					The worst of Mortals may emerge to honour”
				
				the Jacobins in this Country have never been so compleatly foild. they know not what to say. to exculpate Buonaparta they dare not, as he appears to have become Dictator, and they apprehend he aims at the Sovereignty. they request their readers to wait, not to be rash in judging—&c—
				Congress have been Sitting two Months, but have not yet matured any very concequential Buisness— a Resolution was brought forward by mr Nicolas of Virgina, to disband the Army— this cost them some days of discussion, but was finally negatived by a large Majority. a certain Citizen Randolph, a Beardless Youth, was civil enough in debate to call the Army, Ragemuffins—Mercinaries and such Democratic Epithets, which gave rise to a repetition of these terms by some officers at the Theatre in the hearing of mr Randolph. this he calld an insult, and in a very Sausy Letter complaind to the President of a Breach of the Privelege of the House and demanded Satisfaction, calling the President a servant of the Sovereign people as well as himself— the President knew that the House were the protectors of their own Priviledges—and very contrary to Randolphs expectations, sent the Letter to the House this occasiond the whole buisness to be committed, and the affair investigated in which report of the Committe. they resolved that the President had been particuliarly attentive to the Priviledges of the House, that the Stile of Randolphs Letter was improper and reprehensible, and that no Evidence appeard sufficient to criminate the officers with a design to insult mr Randolph— Thus this
				
					“unfinishd thing one knows not what to call
					His generation so equivocal”
				
				has been taken in his own toil. he looks and speaks like a Boy of Sixteen, Yet this Stripling comes full to the brim with his own conceit, and all virgina democracy: to oppose as is asserted, mr Harper. I will send you the pamphlet and mr Websters answer to Dr Preistlys Letters to the citizens of Northumberland by the first vessel going to Hamburgh. Your Brother discourages me from sending them by the present conveyance. an other attempt has been made to repeal the sedition Law. mr Bayard proposed that the common Law should be substituded in the room of it, with this addition that the Truth might be plead in evidence— the antis were so terrified least this

should be addopted, that they were glad to let the old Law remain by a vote of 86 Members—
				This state is torn by Parties. the Govenour and senate are at varience the senate and House, so that it is to be apprehended their will be no choice of Electors for President and Vice President, the House insisting the choice shall be at large, the Senate say by districts— they will not receede, neither will the House— Virgina will be decidedly antifederal—and carry with her Kentucky. south Carolina have just lost Govenour Rutledge, & tis said Peirce Butler will be Elected, whose Character You know Mr Strong of Northampton will be sit up by our State for Govenour and it is generally thought will be carried— if it was not for the antifederilsm of Virgina, and the approaching Election, the united States might be said to enjoy more Peace and tranquility than any other part of the world. I do not know even with those exceptions, but that it may with truth be announced
				I have agreed to take Whitcombe linnen and pay your Brother. the linnen of Yours will remain in my care untill you return, as you did not purchase it to part with, I do not wish to take it— Whit-combes Cloaths will be, and have been attended too.
				I am rejoiced to learn that our Dear Louissa has recoverd some firmness and health, and that Your illness was not of long duration. an intermitting fever if not throughly cured, is a constant torment, as I annually experience. the effects of that which I have so severely been excercised with, will be as lasting as my Life— tho my Health has been much better this season, than for many past, I am far from being firm—
				Your sister and her little Daughter are with me this winter: Thomas too adds much to our pleasure by residing with us— of Philadelphia I shall take my leave early in the spring and the city of Washington will have no attractions for me the first session at least, if it should be my lot to pass any time there hereafter. but I am now so far advanced in years, and my Health so delicate that I shall be perfectly content to pass the remainder of my Days in tranquility at Quincy—If my Children could have been setled around me—but Providence has seen fit to disperce them—and in some instances to try me with afflictions— whilst I mourn over some, blessed be God I have cause to rejoice over others— Remember me affectionatly to My daughter and to mr Welch. by a Letter from his Father last week, I learn that his Family are all well. so are our Friends at Quincy & Boston— yours—&c
			 